Citation Nr: 1603890	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, including service in the Republic of Vietnam from September 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an August 2013 Travel Board hearing; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in October 2014 when, in part, it was remanded for additional development.  The Board's October 2014 decision also referred the matter of entitlement to service connection for a cardiovascular disease, including hypertension.  A September 2015 rating decision denied entitlement to service connection for cardiovascular disease.  As the Veteran has not expressed disagreement with the September 2015 rating decision, this matter is not before the Board, and will not be addressed further.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matter of entitlement to TDIU must be remanded for additional development.  

As provided previously in the Board's October 2014 remand, the Veteran's educational history includes a Bachelor of Science in radio and television prior to his active service, as well as a master's degree in urban studies and a law degree after his active service.  His work history includes employment as a trial attorney, which he quit after his stroke in July 2000.  Notably, the Board's October 2014 decision granted an increased initial 70 percent rating based on his psychiatric symptomatology, which includes: poor memory and concentration (although it is unclear if this is due to his psychiatric disorder or his stroke in July 2000); poor insight and judgment; suicidal ideation without intent or plan; nightmares; flashbacks; panic attacks; social isolation; impaired impulse control manifested by unpredictable irritability; some neglect of personal appearance and hygiene; intrusive thoughts; some inability to perform activities of daily living; and hypervigilance.   The Board remanded the matter of entitlement to TDIU to afford the Veteran a VA examination or opinion whether it was at least as likely as not his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  

The Veteran was provided a VA examination in April 2015.  After review of the claims file, and interview of the Veteran and his spouse, it was noted that the Veteran did not provide any specific mental health symptoms related to PTSD which interfere now, or in the past, with his functioning to the extent that he would be unable to maintain some type of gainful employment.  In July 2015 correspondence, the Veteran's attorney challenged the validity of the April 2015 VA examination and requested a new VA examination.  

The Board finds that the April 2015 VA examination is inadequate for rating purposes.  Significantly, it is unclear if the examiner was aware of and considered the Veteran's specific educational and work experience background, and the finding that the Veteran should be able to maintain some type of gainful employment is insufficient to allow the Board to make an informed decision.  Accordingly, the Board finds that the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination regarding his claim for a TDIU rating.  To the extent possible, the examination should be conducted by an examiner who has not examined the Veteran.  The claims file should be provided to and reviewed by the examiner.  All indicated tests should be conducted and the results reported in detail.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected PTSD on his daily activities and his ability to work, including what specific limitations the Veteran's disability would produce and what activities would be impacted.  

In offering opinions, the examiner should acknowledge and discuss the Veteran's report of his psychiatric symptoms and their impact on his ability to work and the impact on his social relationships.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  The Veteran's psychiatric symptomatology should be addressed in the examination report and opinions provided.  

2. Then readjudicate the claim on appeal.  If the benefit sought remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




